Citation Nr: 0740529	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-27 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than March 14, 
2000, for the grant of service connection for diabetes 
mellitus. 

2.  Entitlement to an effective date earlier than March 14, 
2000, for the grant of service connection for coronary artery 
disease, as secondary to diabetes mellitus. 

3.  Entitlement to an effective date earlier than March 14, 
2000, for the grant of service connection for diabetic 
nephropathy, hypertension, as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to August 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


FINDINGS OF FACT

1.  The veteran filed his initial claim for service 
connection for diabetes mellitus and coronary artery disease, 
congestive heart failure, on March 14, 2000.  

2.  Regulations were amended to allow service connection for 
type II diabetes mellitus on a presumptive basis on May 8, 
2001.

3.  On July 24, 2003, the veteran submitted a claim for an 
increased rating for service-connected diabetes mellitus.  He 
was afforded a VA examination on August 16, 2003, that showed 
that he had diabetic nephropathy and that his diabetes was a 
risk factor for his coronary artery disease and congestive 
heart failure.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 14, 
2000, for the grant of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2007).

2.  The criteria for an effective date earlier than March 14, 
2000, for the grant of service connection for coronary artery 
disease, congestive heart failure, as secondary to diabetes 
mellitus, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2007).  

3.  The criteria for an effective date earlier than March 14, 
2000, for the grant of service connection for diabetic 
neuropathy, hypertension, as secondary to diabetes mellitus, 
have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA  notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate  the claim; (2) that VA will seek to provide; 
(3) that the  claimant is expected to provide; and (4) must 
ask the  claimant to provide any evidence in his or her 
possession  that pertains to the claim.  38 C.F.R. § 
3.159(b)(1) (2007).   The notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  A section 5103 notice 
for a service connection claim must advise a claimant of the 
criteria for establishing a disability rating and effective 
date of award.  Dingess v.  Nicholson, 19 Vet. App. 473, 491 
(2006). 





The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide VCAA notice of the laws and regulations governing 
effective dates if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  In this case, as will be discussed further below, 
the veteran's claims for earlier effective dates are being 
denied as a matter of law, thus, he is not prejudiced by the 
lack of VCAA notice in regard to these claims.  See VAOGCPREC 
05-04.

The RO sent a letter to the veteran in May 2000 advising him 
of what evidence was needed to complete his claim for service 
connection.  That letter was not compliant with Quartuccio.  
A VCAA notice letter that was compliant was sent to the 
veteran in April 2001 which addressed the issue of service 
connection and advised the veteran of the types of evidence 
and/or information deemed necessary to substantiate his claim 
and the relative duties upon himself and VA in developing his 
claim.  The veteran was also advised that he could get 
records himself and send them to VA.  Once a claim for 
service connection has been substantiated,  the veteran's 
filing of a notice of disagreement with the downstream issues 
of entitlement to a higher initial rating  and an earlier 
effective date of award does not trigger additional § 5103(a) 
notice.  Dingess v.  Nicholson, 19 Vet. App. 493 (2006).  
However, VA's statutory duties specified under § 5104 and § 
7105, and applicable regulatory duties found at 38 C.F.R. § 
3.103, still apply.  Id.  VA satisfied these duties by 
furnishing him a statement of the case (SOC) in June 2005 
that advised the veteran of the applicable schedular criteria 
and criteria governing effective dates, the evidence 
reviewed, and the reasons and bases for denying his claims.  

Regarding the duty to assist, an earlier effective date of 
award claim necessarily involves a retroactive review of the 
written documents filed by the veteran prior to the effective 
date of award assigned.  There is no reasonable possibility 
that any further assistance to the veteran would be capable 
of substantiating his claim.  Further, the veteran has not 
identified the existence of any additional evidence or argued 
that there are any developmental deficiencies in the current 
record.  The resolution of the claims turns on the 
application of relevant law and regulations governing 
effective dates for service connection to the evidence 
already associated with the claims file.  Accordingly, there 
is no prejudice to the veteran in the Board proceeding to the 
merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  


Effective dates - service connection

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2007).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2007).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim. Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2007).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon v. West, 12 Vet. App. 32 (1998).






Effective dates - liberalizing legislation

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a) (2007).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  38 C.F.R. § 3.114(a)(1).

If a claim is reviewed on the initiative of VA more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  38 
C.F.R. § 3.114(a)(2).

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request. 38 C.F.R. § 3.114(a)(3). 

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See 38 C.F.R. § 3.114(a) (2007); see also McCay 
v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 
1581 (Fed. Cir. 1997).





Effective dates - Nehmer class members

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.381.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include Type 2 Diabetes [also known as type II diabetes 
mellitus or adult-onset diabetes)].  See 38 C.F.R. § 3.381(b) 
(2007).

Under 38 C.F.R. § 3.381, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  [It is noted that the 
effective date for the regulation which added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002)].

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.

The veteran's DD 214 shows that he served in the Republic of 
Vietnam during the Vietnam era.  

Discussion

The veteran filed a formal claim for service connection for 
diabetes mellitus, coronary artery disease, and congestive 
heart failure on March 14, 2000.  In June 2000, the RO denied 
the claims as not well grounded.  The RO confirmed and 
continued the denial in August 2000.  Regulations were 
amended to allow service connection for type II diabetes 
mellitus on a presumptive basis on May 8, 2001.




In July 2001, the RO readjudicated the veteran's claim based 
on a change in the law regarding well-grounded claims, 
thereby granting service connection for type II diabetes 
mellitus associated due to herbicide exposure, effective July 
9, 2001.  The RO continued the denial of service connection 
for coronary artery disease and congestive heart failure on a 
direct basis.

On July 24, 2003, the veteran submitted a claim for an 
increased rating for service-connected diabetes mellitus.  He 
was afforded a VA examination on August 16, 2003, that showed 
that he had diabetic nephropathy and that his diabetes was a 
risk factor for his coronary artery disease and congestive 
heart failure.

In October 2003, the RO determined that the effective date 
for the grant of service connection for diabetes mellitus 
should be May 8, 2001, the date of the regulation by the 
Court which found that type II diabetes was associated with 
herbicide exposure.  In December 2003, the RO granted service 
connection for coronary artery disease, congestive heart 
failure, as secondary to service-connected diabetes mellitus, 
also effective from May 8, 2001. 

In March 2004, the RO assigned the effective date of March 
14, 2000 for the assignment of service connection for 
diabetes mellitus, based on the provisions of Nehmer since 
the veteran's claim was pending at the time of the VA 
legislation that found the effective date should be the date 
of claim even if it is prior to the date of the law.  The RO 
also assigned the effective date of March 14, 2000 for the 
assignment of service connection for coronary artery disease, 
congestive heart failure, as secondary to service-connected 
diabetes mellitus.  Additionally, the RO granted service 
connection for nephropathy, hypertension, as secondary to 
service-connected diabetes mellitus, effective from March 14, 
2000.

In this case, the veteran is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" [i.e., diabetes mellitus] within the 
meaning of 38 C.F.R. § 3.816(b)(2).  A review of the record 
indicates that VA has never denied a claim of service 
connection for diabetes mellitus from the veteran, including 
between September 25, 1985 and May 3, 1989.  He does not 



contend otherwise.  Thus, an earlier effective date is not 
warranted under 38 C.F.R. § 3.816(c)(1).

The veteran did submit a claim for service connection for 
diabetes mellitus between May 3, 1989 and May 8, 2001, (i.e., 
on March 14, 2000), the effective date for the regulation 
which added diabetes mellitus as a disease presumptively due 
to in-service exposure to herbicides.  See Liesegang.  Thus, 
the RO granted an earlier effective date under 38 C.F.R. § 
3.816(c)(2).  As such, the effective date of the award will 
be the later of the date such claim was received by VA or the 
date the disability arose, or if the claim was received 
within one year from the date of separation from service, the 
effective date of the award shall be the day following the 
date of separation from active service.  

The veteran's discharge from service was in August 1970.  
Although the veteran contends that he began to experience 
diabetes symptoms beginning in 1995, the evidence of record 
indicates a diagnosis of diabetes mellitus, type II on VA 
hospitalization in December 1999, with a notation that he had 
diagnosis of diabetes that past year.  The veteran did not 
file an original claim for service connection for diabetes 
until March 14, 2000.  It is noted that prior to that time 
the record contains a statement from the RO received in June 
1996 in which he inquires about a claim for service 
connection for Agent Orange exposure since his son developed 
seizures when he was 10 or 11 years old.  The veteran was 
informed by the RO in January 1997 that there was lack of 
entitlement to service connection for a claim for seizures 
for a dependent as a result of herbicide exposure, and the 
claim was denied.  The veteran did not respond to this 
letter, and no other correspondence is in the file until the 
March 14, 2000 claim.  

Given the foregoing and the fact that the veteran did not 
file a claim for service connection for diabetes mellitus 
within one year after separation from service, the effective 
date is the date of receipt of the original claim, or the 
date the disability arose, whichever is later.  Thus, the 
earliest date for which entitlement to service connection for 
diabetes could be granted is the date of receipt of the 
veteran's original claim, or March 14, 2000, which is later 
than the date that the disability 




arose.  Therefore, the veteran's claim for an earlier 
effective date for service connection for diabetes must be 
denied.

As to coronary artery disease and nephropathy, hypertension, 
the regulation noted above is applicable to claims where VA 
denied compensation for a covered herbicide disease, 
including diabetes mellitus, in a decision issued between 
September 25, 1985, and May 3, 1989.  This regulation applies 
to claims for disability compensation for the covered 
herbicide disease that were either pending before VA on May 
3, 1989, or were received by VA between that date and May 8, 
2001.  Under the applicable law, service connection for 
diabetes mellitus and its complications, here coronary artery 
disease, congestive heart failure, and nephropathy, 
hypertension, may be no earlier than March 14, 2000, the date 
VA received the claim.  See 38 C.F.R. § 3.400.  The RO has 
assigned that date as the effective date for service 
connection for his diabetes, and the secondary conditions of 
coronary artery disease, congestive heart failure and 
nephropathy, hypertension, based on findings on VA 
examinations in August 2003, November 2003, and January 2004, 
associating these disorders with the veteran's diabetes 
mellitus.  

As discussed above, there is no legal entitlement to an 
earlier effective date prior to the time the veteran filed 
the claim on March 14, 2000.  There is no provision in the 
law for awarding an earlier effective date for service 
connection based upon the veteran's assertion that his 
disabilities existed before he filed the claim.  To the 
extent that VA records show that presence of these 
disabilities prior to the date of the formal claim on March 
14, 2000, application of 38 C.F.R. § 3.157(b) is not 
warranted in this case, as such regulation applies only to a 
distinct group of claims where service connection has already 
been established.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (because appellant had not been granted service 
connection for his anxiety disorder, the mere receipt of 
medical records could not be 


construed as informal claim) citing 38 C.F.R. § 3.157; 
Brannon v. West, 12 Vet. App. 32, 35 (1998).


ORDER

An effective date earlier than March 14, 2000 for the grant 
of service connection for diabetes mellitus is denied. 

An effective date earlier than March 14, 2000 for the grant 
of service connection for coronary artery disease, congestive 
heart failure, as secondary to diabetes mellitus, is denied. 

An effective date earlier than March 14, 2000 for the grant 
of service connection for diabetic nephropathy, hypertension, 
as secondary to diabetes mellitus, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


